IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                  ______________________________________

                               No. 98-30863
                  ______________________________________


GERALD THOMAS,

                                                         Plaintiff-Appellant,

                                      versus

LIFE INSURANCE COMPANY OF
NORTH AMERICA,
                                                         Defendant-Appellee.

            _____________________________________________

             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                             (97-CV-2248-K)
            _____________________________________________

                                 June 7, 1999

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     In this insurance coverage suit, Plaintiff-Appellant Gerald

Thomas appeals the district court’s grant of summary judgment in

favor of Defendant-Appellee Life Insurance Company of North America

(“LINA”).        Thomas complains that the district court erred in

concluding that the felony exclusion contained in his son Clifford

Smith’s accidental death insurance policy precluded coverage of

Clifford’s death, which resulted from an accident that Clifford

caused while driving under the influence of alcohol and which

resulted    in    the   deaths   of   three    other   persons.   Relying   on

    *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
inapplicable state law precedent, Thomas —— the named beneficiary

in his son’s policy —— argues that the policy’s felony exclusion is

ambiguous and does not exclude coverage of an insured’s death

resulting from an accident that was caused by the insured’s drunken

driving and resulted in the death of others.       Thomas concedes,

however, that such conduct constitutes vehicular homicide, a felony

under Louisiana law.1

     We have carefully considered the Memorandum Opinion and Order

of the district court in light of the facts revealed in the summary

judgment record and the legal arguments set forth in counsels’

appellate briefs.   Our de novo review of the district court’s grant

of summary judgment dismissing Thomas’s claim against LINA leads us

the same conclusions as those reached by the district court —— and

for essentially the same reasons as expressed in the that court’s

comprehensive opinion.

AFFIRMED.




     1
      See La. Rev. Stat. 14:32.1(B).

                                 2